Citation Nr: 0718333	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for alcoholism as secondary 
to PTSD.

Entitlement to service connection for substance abuse as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to July 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the case was 
subsequently transferred to the RO in New York, New York.  

After this case was received at the Board, the veteran 
submitted additional evidence and waived his right to have 
this evidence initially considered by the RO.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2006).

2.  Alcoholism is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).

3.  Substance abuse is not proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in 
December 2003, prior to its initial adjudication of the 
claims.  Although he was not specifically informed that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the veteran has not been provided notice with 
respect to the disability-rating or effective-date element of 
his claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record reflects that the veteran's service medical and 
personnel records have been obtained, as have post-service 
treatment records.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in response to his claims, but has determined 
that no such examination is required in this case because the 
extensive medical evidence already of record is sufficient to 
decide the claims.  Accordingly, the Board is also satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence for the period prior to June 2003 shows 
that the veteran reported a history of PTSD.  For instance, 
in October 2000, he reported a history of PTSD but also 
indicated that he had recovered from it many years ago.  In 
May 2001, rule out PTSD was diagnosed but when the veteran 
was seen by a resident later in May 2001, PTSD was considered 
unlikely.  

The medical evidence initially shows a diagnosis of PTSD in 
June 2003, but the psychologist who rendered the diagnosis 
stated that the trauma responsible for the disorder was 
unclear.  Significantly, the day prior to this evaluation, a 
psychiatrist diagnosed PTSD by history only.  Although the 
diagnoses at the time of the veteran's discharge from the VA 
domiciliary program in September 2003 included PTSD, no 
additional information supporting the diagnosis was provided.  
The veteran's mental status has been examined on multiple 
occasions since September 2003.  With the exception of 
diagnoses rendered by a nurse practitioner on several 
occasions in 2006 and a diagnosis rendered by a psychology 
technician and a social worker in March 2006, PTSD has not 
been diagnosed.  

Moreover, none of the medical records showing a diagnosis of 
PTSD adequately identify the elements supporting the 
diagnosis and the credentials of a psychology intern, social 
worker and nurse practitioner are not on par with those of a 
psychologist, medical doctor or psychiatrist.

Each of the multiple times the veteran has been examined by a 
psychiatrist or a psychologist, with the exception of the 
aforementioned June 2003 diagnosis, no diagnosis of PTSD has 
been rendered.  Instead, it has been diagnosed by history 
only.  The June 2003 diagnosis is of little probative value 
since the examiner was unable to identify the stressor(s) 
supporting the diagnosis.  The most recent medical evidence 
pertaining to the veteran's psychiatric status is a January 
2007 VA outpatient record prepared by a psychiatrist, which 
also shows that PTSD was diagnosed by history only.

In sum, a clear preponderance of the evidence establishes 
that the veteran does not have PTSD.  Accordingly, service 
connection is not warranted for this claimed disability.  In 
view of this determination, the veteran's claims for 
secondary service connection for alcoholism and substance 
abuse must also fail. 



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for alcoholism is denied.

Entitlement to service connection for substance abuse is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


